DeeNNEN, J., dissenting: I agree with what is said in Judge Pierce’s dissenting opinion and with most of what is said in Judge Withey’s dissenting opinion. In addition I would add the following. Section 7201 provides that any person who willfully attempts in any manner to evade or defeat any tax imposed by this title or the payment thereof shall be guilty of a felony. Section 6653(b) provides that if any part of any underpayment of tax required to be shown on a return is due to fraud, the civil penalty shall be added. The language employed in section 6653(b) is considerably different than the language employed in section 7201, despite the fact that the language of the civil fraud provisions was changed when the Code was revised in 1954 (compare sec. 293(b) of the 1939 Code) and the fact that the language in section 6501 (c) (2) of the 1954 Code, providing an exception to the statute of limitations for fraud, is quite similar to the language employed in section 7201. I am not sure that conviction of a willful attempt in any manner to evade or defeat tax or the fayment thereof necessarily means that there was an underpayment of tax required to be shown on a return which was due to fraud as required in section 6653(b), or fraud with intent to evade tax as used in section 293(b) of the 1939 Code.1 As pointed out by the majority, estoppel operates “only as to those matters in issue or points controverted, upon the determination of which the finding or verdict was rendered.” Scott, J., agrees with this dissent.  The legislative history of sec. 6653(b) reveals no reason for the change in language from sec. 293(b).